Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 1/6/2022, Applicant amended claims 1, 9, and 20, added new claims 21-23 and canceled claims 5 and 16.  Therefore claims 1-4, 6-15 and 17-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2022, with respect to claims 1-4, 6-8 and 20 have been fully considered and are persuasive.  The prior art of record does not disclose a depth detection tool that is separate distinct from the micro-sensors deployed within the casting that determines a vertical profile of the micro-sensor and therefore does not disclose the system of claim 1 further comprising the limitation: and a depth detection tool configured to be deployed within the casting and to determine a micro-sensor vertical profile.  The rejection of claims 1-4, and 6-8 has been withdrawn. 
Applicant's arguments filed 1/6/2022, with respect to claims 9-15 and 17-19 have been fully considered but they are not persuasive. 
Applicant
Examiner responds that claim 9, unlike claim 1, does not recite, and therefore does not require: 1) a depth detection tool that is separate and distinct from the micro-sensors deployed within the casting, nor 2) a depth detection tool that determines a vertical profile of the micro-sensor.  
Claim 9 is a method claim.  The amended limitation recites “and traversing a detection tool across multiple depths spanning the micro- sensor cement mixture within the downhole.” The claim does not recite that any particular element or device as preforming this process step. Thus, as amended, claim 9 merely adds the requirement that, in a downhole with cement mixture system, such as that in Von Herzen, a detection tool, any detection tool, traverses across multiple depths of the downhole cement mixture.  
Von Herzen, Fig. 2, states of components 104: 
“Recoverable wireless hubs with instruments deployed inside casing”] (Emphasis Added);


    PNG
    media_image1.png
    694
    781
    media_image1.png
    Greyscale

and Von Herzen, ¶¶0098-0099; teaches:
“…one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors… 
data collection components 104 are also called hubs throughout…as shown in FIG. 2, data collection components 104 are located on the inside of a wellbore.” (Emphasis Added) 

Thus, Von Herzen discloses a detection tool, one or more data collection components 104, are traversed across multiple depths of the downhole cement mixture, in FIG. 2, data collection components 104 are located on the inside of a wellbore, within the broadest reasonable interpretation.  
Consequently, contrary to Applicant’s argument, Claim 9 does not recite patentable subject matter commensurate with Claim 1, and also does not recite patentable subject matter over the cited prior art.
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE: Claims 20, 21 and 23 are now rejected under 35 USC 112(a).  However, after a further review of the original claim 20, Examiner, in consultation with an in house quality reviewer, is of the opinion that original claim 20 defines over the art of record.  Should Applicant choose revert claim 20 back to its originally presented form, then both drawings and the specification, for lack of antecedent basis, will be objected to because neither Figs. 4-5 nor ¶¶0062-0065 give any indication or make any mention of that a sensing component configured to sense at least one attribute of the oil well is included in or on the sensor ring 400.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Allowable Subject Matter
Claims 1-4, 6-8 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a depth detection tool that is separate distinct from the micro-sensors deployed within the casting that determines a vertical profile of the micro-sensor and therefore does not disclose the system of claim 1 further and a depth detection tool configured to be deployed within the casting and to determine a micro-sensor vertical profile.
Claims 2-4, 6-8 and 22 depend from claim 1 and are therefore also allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites in part, “the first sensor ring comprising… at least one sensor configured to sense at least one attribute of the oil well… wherein the first sensor ring is configured to be fastened to a casing of the oil well….”  The specification as originally filed does not describe this subject matter.  The printed written specification as originally 
Moreover original claim 20 also does not provide written description support for the limitation.  Original claim 20 merely recited and was limited to “a sensing component” and not an entire sensor. 
Consequently, the specification as originally filed does not provide written description support for the amended limitation “the first sensor ring comprising… at least one sensor configured to sense at least one attribute of the oil well… wherein the first sensor ring is configured to be fastened to a casing of the oil well….”  
Claims 21 and 23 depend from claim 20 and are therefore also rejected.
Note: Claims 20, 21 and 23 are now rejected under 35 USC 112(a).  However, after a further review of the original claim 20, Examiner, in consultation with an in house quality reviewer, is of the opinion that original claim 20 defines over the art of record.  Should Applicant choose revert claim 20 back to its originally presented form, then both drawings and the specification, for lack of antecedent basis, will be objected to because neither Figs. 4-5 nor ¶¶0062-0065 give any indication or make any mention of that a sensing component configured to sense at least one attribute of the oil well is included in or on the sensor ring 400.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Herzen et al. (US Pub. 2016/0266086 A1)(hereinafter Herzen).
Regarding claim 9, Von Herzen discloses a method (Von Herzen,  Figs. 1-3 and Abstract; The invention encompasses systems and methods for detecting and/or monitoring the integrity and/or condition of cement, structures incorporating cement including, for example, wellbores)
comprising: receiving a wireless power signal, transmitted by a wireless power transmitter (Von Herzen, ¶0133; the sensors comprise passive (remain unpowered when not being interrogated) sensors energized by energy radiated from a data interrogation tool. The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.)
in a downhole, at a micro-sensor of a micro-sensor cement mixture within the downhole; (Von Herzen,  Figs. 1-2 and ¶0087; the NEMS or MEMS sensors are contained within a cement, and can be provided, along with a ¶0108; expandable casing is placed downhole)
activating the micro-sensor based on power generated based on the wireless power signal; (Von Herzen, ¶¶0098-0099; one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors… data collection components 104  are also called hubs throughout; ¶0133; The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.)
sensing an attribute by the micro-sensor using at least a portion of the power generated based on the wireless power signal (¶0147; Remote sensors can collect a variety of environmental data in large amounts, including temperature, pressure, salinity, pH, vibration,)
and generating a sensed signal based on sensing the attribute; transmitting the sensed signal using at least a portion of the power generated based on the wireless power signal (Von Herzen, Figs. 1-2 ¶0147; the NEMS- or MEMs sensors include a slurry of, for example, millions of micron-scale sensors that provide data wirelessly to an instrument hub or hub arrays, with the hub or hub arrays relaying data to the back-end processing system.)
Von Herzen, Figs. 1-2 and ¶¶0098-0099; one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors… data collection components 104 are also called hubs throughout…as shown in FIG. 2, data collection components 104 are located on the inside of a wellbore. [Fig. 2 state of components 104 “Recoverable wireless hubs with instruments deployed inside casing”])
Regarding claim 10, Von Herzen discloses further comprising: receiving, at a first relay, the sensed signal; and re-transmitting, by the first relay, the sensed signal. (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 11, Von Herzen discloses further comprising: receiving, at a second relay, the re-transmitted signal by the first relay; and re-transmitting, by the second relay, the sensed signal. (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.
Regarding claim 12, Von Herzen discloses further comprising receiving the sensed signal re-transmitted by the second relay at a surface relay. (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 17, Von Herzen discloses further comprising determining a vertical profile for each of the micro-sensors in the micro-sensor cement mixture, based on traversing the detection tool across the multiple depths. (Von Herzen,   ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time)
Regarding claim 18, Von Herzen discloses wherein the vertical profile comprises a depth for each of the micro-sensors in the micro-sensor cement mixture. (Von Herzen,   ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time
Regarding claim 19, further comprising providing an indication of a change in an attribute over a period of time, as sensed by each of the micro-sensors, based on the vertical profile. (Von Herzen, ¶0080; The performance may be monitored, for example, by changes, for example, in various parameters, ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Herzen in view of Roddy et al. (US Pub. 2011/0192594 A1)(hereinafter Roddy)
Regarding claim 13, Von Herzen does not disclose further comprising traversing a recharging tool across multiple depths spanning at least the first relay and the second relay. Roddy discloses the limitation. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Von Herzen with the known technique of providing a recharging tool, as taught by Roddy in order to periodically charge power supplies of the interrogation units. (Roddy
Regarding claim 14, Roddy discloses further comprising transmitting a power signal by the recharging tool and receiving the power signal at the first relay and the second relay. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)
Regarding claim 15, Von Herzen disclose further comprising re-transmitting the sensed signal (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
 using a portion of the received power signal. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (CN 2377350 Y).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687  

/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687